***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  STATE v. JONES—DISSENT

   ROBINSON, C. J., with whom MULLINS and KAHN,
Js., join, dissenting. In State v. Diaz, 302 Conn. 93,
109–11, 25 A.3d 594 (2011), this court declined to exer-
cise its supervisory authority over the administration
of justice to extend its earlier decision in State v. Pat-
terson, 276 Conn. 452, 470, 886 A.2d 777 (2005), which
required a special credibility instruction for jailhouse
informants, to all witnesses who are in a position to
receive a benefit from the state. In distinguishing jail-
house confessions from testimony about the witness’
observations, the court stated that ‘‘to require a special
credibility instruction for all witnesses who may be in
a position to receive a benefit from the state because
they are involved in some way with the criminal justice
system . . . would [create] an exception that would
swallow the rule that the trial court generally is not
required to give such an instruction for the state’s wit-
nesses.’’ State v. Diaz, supra, 110. Primarily for this
reason, I respectfully disagree with the majority’s exten-
sion of the meaning of ‘‘jailhouse informant’’ for pur-
poses of the Patterson instruction to include incarcer-
ated individuals who cooperate with law enforcement
by providing information regarding inculpatory state-
ments made by a defendant who was not incarcerated
at the time. Because I would affirm the judgment of
the Appellate Court upholding the murder conviction
of the defendant, Billy Ray Jones; see State v. Jones,
187 Conn. App. 752, 754, 770, 203 A.3d 700 (2019); I
respectfully dissent.
   I agree with the majority’s recitation of the facts,
procedural history, and background legal principles. ‘‘It
is a well established principle that a defendant is enti-
tled to have the jury correctly and adequately instructed
on the pertinent principles of substantive law. . . . The
charge must be correct in the law, adapted to the issues
and sufficient to guide the jury. . . . The primary pur-
pose of the charge to the jury is to assist [it] in applying
the law correctly to the facts which [it] find[s] to be
established. . . . [A] charge to the jury is to be consid-
ered in its entirety, read as a whole, and judged by its
total effect rather than by its individual component
parts. . . . [T]he test of a court’s charge is not whether
it is as accurate upon legal principles as the opinions
of a court of last resort but whether it fairly presents
the case to the jury in such a way that injustice is not
done to either party under the established rules of law.’’
(Citation omitted; internal quotation marks omitted.)
State v. Patterson, supra, 276 Conn. 466–67.
   ‘‘Generally, a [criminal] defendant is not entitled to
an instruction singling out any of the state’s witnesses
and highlighting his or her possible motive for testifying
falsely.’’ (Internal quotation marks omitted.) Id., 467. In
State v. Patterson, supra, 276 Conn. 470, this court first
held that special credibility instructions were required
for jailhouse informant witnesses. The court in Pat-
terson considered the similar motives of jailhouse infor-
mants and other exceptions to the general rule against
special credibility instructions1 and concluded that,
‘‘[b]ecause the testimony of an informant who expects
to receive a benefit from the state in exchange for his
or her cooperation is no less suspect than the testimony
of an accomplice who expects leniency from the state,’’
defendants are entitled to a special credibility instruc-
tion in cases involving jailhouse informants. Id. Although
Patterson did not define which witnesses qualify as jail-
house informants, the witness at issue in that case had
been incarcerated with the defendant and testified to
statements made by the defendant while they were incar-
cerated together. Id., 459. Later, in State v. Arroyo, 292
Conn. 558, 564, 973 A.2d 1254 (2009), cert. denied, 559
U.S. 911, 130 S. Ct. 1296, 175 L. Ed. 2d 1086 (2010), this
court expanded the Patterson rule to include jailhouse
informants who have not yet received a benefit from the
state. As in Patterson, the witnesses at issue in Arroyo
were individuals incarcerated with the defendant who
testified to confessions made by the defendant in a court-
house lockup. Id., 564–65.
   Subsequently, in State v. Diaz, supra, 302 Conn. 93,
this court provided a more precise definition of the
term ‘‘jailhouse informant.’’ In Diaz, three witnesses
‘‘who had criminal matters pending’’ testified against
the defendant at trial. Id., 95. Two of the witnesses,
Corey McIntosh and James Jefferson, testified about
events they observed outside of prison that connected
the defendant to the crime. Id., 96–97. A third witness,
Eddie Ortiz, testified regarding events observed outside
of prison as well as the defendant’s confession to him
while they were in lockup together. Id., 96. The defen-
dant in Diaz first argued that it was plain error for the
court not to provide a Patterson instruction ‘‘in light
of [the witnesses’] involvement in the criminal justice
system and the possibility that they would receive some
benefit from the government in exchange for their testi-
mony.’’ Id., 99. In rejecting the plain error claim, this
court observed: ‘‘Typically, a jailhouse informant is a
prison inmate who has testified about confessions or
inculpatory statements made to him by a fellow inmate.
Indeed, this court’s decision in Patterson was based on
that premise. . . . Patterson has not been applied to
require a special credibility instruction when an incar-
cerated witness has testified concerning events sur-
rounding the crime that he or she witnessed outside of
prison, as distinct from confidences that the defendant
made to the witness while they were incarcerated
together.’’ (Citation omitted.) Id., 102. Accordingly, the
court determined that McIntosh and Jefferson were not
jailhouse informants under Patterson and Arroyo, as
they ‘‘testified only about the events surrounding the
shooting’’ that they had observed outside of prison. Id.,
104. The court then concluded that, although the trial
court failed to give a special credibility instruction with
regard to the testimony of Ortiz, who qualified as a
jailhouse informant, this omission was not plain error
requiring a new trial because the court ‘‘gave a general
credibility instruction and the jury was made aware of
Ortiz’ motivation for testifying.’’ Id., 105.
   The defendant in Diaz also requested that we exer-
cise our supervisory authority ‘‘to instruct the trial
courts that they must give a special credibility instruc-
tion whenever a witness in a criminal case is incarcer-
ated or is serving out a sentence, or otherwise is in a
position to receive a benefit from the state in exchange
for testifying . . . .’’ (Emphasis added.) Id., 106. The
court noted the concern, as expressed in Arroyo, that
a jury may be unaware of the motivations behind a
witness’ testimony. Id., 109. The court nevertheless dis-
agreed with the defendant’s argument ‘‘that these con-
cerns are as weighty in cases [in which] the witness
is not testifying about a jailhouse confession, but is
testifying about events concerning the crime that the
witness observed. Testimony by a jailhouse informant
about a jailhouse confession is inherently suspect
because of the ease with which such testimony can be
fabricated, the difficulty in subjecting witnesses who
give such testimony to meaningful cross-examination
and the great weight that juries tend to give to confes-
sion evidence. . . . In contrast, when a witness testi-
fies about events surrounding the crime that the witness
observed, the testimony can be compared with the testi-
mony of other witnesses about those events, and the
ability of the witness to observe and remember the
events can be tested. Accordingly, cross-examination
and argument by counsel are far more likely to be ade-
quate tools for exposing the truth in these cases than
in cases involving jailhouse confessions.’’ (Citations
omitted; emphasis added.) Id., 109–10. After declining to
exercise its supervisory authority, the court emphasized
that it remains in the discretion of the trial court ‘‘to
give a cautionary instruction to the jury whenever the
court reasonably believes that a witness’ testimony may
be particularly unreliable because the witness has a
special interest in testifying for the state and the wit-
ness’ motivations may not be adequately exposed
through cross-examination or argument by counsel.’’
Id., 113.
   The reasons supporting this court’s refusal to exer-
cise its supervisory authority in Diaz apply with equal
force to the present case. The witness at issue, Larry
Shannon, was not testifying about a jailhouse confes-
sion made while he was incarcerated with the defendant
and, therefore, does not qualify as a jailhouse informant.
Connecticut courts have routinely limited the definition
of a jailhouse informant to only those individuals testi-
fying to statements made by the defendant while the
witness and the defendant were incarcerated together.2
See State v. Salmond, 179 Conn. App. 605, 630, 180
A.3d 979 (concluding that Patterson held that ‘‘a special
credibility instruction is required in situations [in
which] a prison inmate has been promised a benefit by
the state in return for his or her testimony regarding
incriminating statements made by a fellow inmate’’
while both were incarcerated (internal quotation marks
omitted)), cert. denied, 328 Conn. 936, 183 A.3d 1175
(2018); State v. Franklin, 175 Conn. App. 22, 35 n.14, 166
A.3d 24 (‘‘[the witness] met the definition of a jailhouse
informant because he was incarcerated at the time of
his testimony at the defendant’s trial and his testimony
was about a crime that he had not witnessed personally,
but a confession or inculpatory statements made by the
defendant during their incarceration’’), cert. denied, 327
Conn. 961, 172 A.3d 801 (2017); State v. Carattini, 142
Conn. App. 516, 523–24, 73 A.3d 733 (witness testified
as to defendant’s statements regarding victim’s death
made outside of prison, so ‘‘he did not meet [the]
Supreme Court’s definition of a jailhouse informant’’),
cert. denied, 309 Conn. 912, 69 A.3d 308 (2013).
  I disagree with the majority’s conclusion that the
location of the confession does not matter to the jail-
house informant analysis. The United States Supreme
Court has noted that the circumstance of incarceration
presents an important factor in cases involving inmates
working as paid informants who elicit statements for
the government: ‘‘[The] [c]ourt [in Miranda v. Arizona,
384 U.S. 436, 467, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)]
noted the powerful psychological inducements to reach
for aid when a person is in confinement. . . . [T]he
mere fact of custody imposes pressures on the accused;
confinement may bring into play subtle influences that
will make him particularly susceptible to the ploys of
undercover [g]overnment agents.’’ (Citation omitted.)
United States v. Henry, 447 U.S. 264, 274, 100 S. Ct. 2183,
65 L. Ed. 2d 115 (1980). Any pressures that accompany
incarceration that could lead a defendant to speak to
another inmate about his crimes were not at play in
the present case. See State v. Smith, 289 Conn. 598,
633, 960 A.2d 993 (2008) (confession to jailhouse infor-
mant was made ‘‘in light of the camaraderie that arises
under such shared circumstances’’).
   Indeed, ‘‘[i]n-custody confessions are often easy to
allege and difficult, if not impossible, to disprove. To
generate a credible confession, a snitch need only learn
some basic details about a fellow inmate’s case. A lying
jailhouse snitch might gather information about a high
profile case simply by reading newspaper stories or
watching television broadcasts about the case. Snitches
can also obtain details about fellow prisoners’ cases by
speaking with complicit friends and relatives who can
monitor preliminary hearings and other case proceed-
ings and feed details to the aspiring snitch. In some
cases, informants share knowledge about case facts
with each other, permitting multiple informants to cor-
roborate each other’s testimony. Investigators have
documented cases in which prison inmates purchased
information from others outside of prison in an attempt
to trade it for reduced sentences.’’ (Footnotes omitted;
internal quotation marks omitted.) R. Covey, ‘‘Abolish-
ing Jailhouse Snitch Testimony,’’ 49 Wake Forest L. Rev.
1375, 1380–81 (2014); see State v. Leniart, 333 Conn.
88, 167, 215 A.3d 1104 (2019) (Palmer, J., concurring in
part and dissenting in part) (distinguishing ‘‘traditional
cooperating witnesses,’’ such as coconspirators, from
use of jailhouse informant testimony insofar as ‘‘the
testimony of jailhouse informants is readily fabricated
and otherwise particularly suspect for a number of rea-
sons not generally apparent to jurors,’’ particularly
because ‘‘more traditional cooperating witnesses . . .
have not come forward as part of a prison culture that
is largely hidden from public view and whose testimony
is not so easily concocted’’); State v. Diaz, supra, 302
Conn. 109 (noting that ‘‘jailhouse confessions’’ are chal-
lenging to confirm and to successfully cross-examine).
   These concerns about jailhouse informants are inap-
plicable in this case, as Shannon’s testimony could be
meaningfully validated in ways that a jailhouse confes-
sion could not. Shannon testified that (1) he was in
Marina Village, a Bridgeport housing complex, the day
after the shooting, (2) he saw the defendant there, (3)
there was a news clip about the murder on the televi-
sion, (4) the defendant told Shannon he walked up to
the victim, asked ‘‘what’s poppin’ now,’’ and shot the
victim, and (5) the defendant showed Shannon a silver,
nine millimeter Ruger handgun. Unlike a jailhouse con-
fession, which is difficult to verify, Shannon’s testimony
could be validated and meaningfully cross-examined by
questioning the circumstances surrounding the alleged
confession. For example, other witnesses could confirm
or disprove elements of the confession, like whether
the defendant and Shannon were present at Marina
Village the day after the shooting.
   For these reasons, I would limit the definition of
jailhouse informant testimony to those statements
made by the defendant to another inmate while both
were incarcerated in order to afford the phrase its cus-
tomary meaning. Individuals testifying to statements
made outside of the incarceration setting are simply
informants or cooperating witnesses, as they are not
testifying to statements made in a ‘‘jailhouse.’’ Shannon
is not a jailhouse informant, as jailhouse informants
are connected to the defendant only by virtue of their
status as an inmate, unlike Shannon, who knew the
defendant outside of jail and was present at the scene
of the crime to which the defendant confessed to com-
mitting. If the definition of jailhouse informant is no
longer afforded its customary meaning, the number of
witnesses who would qualify as a jailhouse informant
are endless, and ‘‘we would be creating an exception
that would swallow the rule that the trial court generally
is not required to give such an instruction for the state’s
witnesses. It is an unfortunate reality that the govern-
ment cannot be expected to depend exclusively upon
the virtuous in enforcing the law. . . . Rather, the gov-
ernment must often rely on witnesses with a less than
impeccable history in order to prosecute criminal activ-
ity.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Diaz, supra, 302 Conn. 110–11.
   Not only was the defendant in the present case not
incarcerated at the time he allegedly made the inculpa-
tory statements to Shannon, Shannon also was not
incarcerated at the time he testified about those state-
ments. I therefore disagree with the majority’s categori-
zation of Shannon as ‘‘an incarcerated witness who
testified about inculpatory statements that the defen-
dant made outside of prison . . . .’’ See State v. Diaz,
supra, 302 Conn. 110 (‘‘when a witness is not incarcer-
ated, but is merely on parole or subject to pending
charges, the special concerns relating to incarcerated
witnesses do not come into play’’); State v. Carattini,
supra, 142 Conn. App. 523 (distinguishing witness from
jailhouse informant definition in Diaz because witness
was not incarcerated when he testified). After Shannon
reached out to the police in 2013, he testified that the
state assisted him by getting his bond lowered. He then
pleaded guilty to two felonies in 2014 and did not have
to return to jail. Instead, Shannon was on probation
when he testified for the state. Although Shannon coop-
erated with the police while he was incarcerated, this
does not transform him into an incarcerated informant
at the time of his testimony. This distinction is important
because Shannon’s testimony is even more credible
than the testimony at issue in Diaz, in which the wit-
nesses ‘‘had criminal matters pending’’; State v. Diaz,
supra, 302 Conn. 95; as Shannon had already received
assistance with his case before testifying and, therefore,
had less incentive to testify falsely in order to secure a
future benefit from the state. Accordingly, the majority’s
reliance on the motivations of the ‘‘incarcerated infor-
mant’’ are largely inapplicable to Shannon with respect
to the motivation to lie in exchange for a future benefit
that characterizes typical jailhouse informant testi-
mony.3
   Finally, I note my disagreement with the majority’s
reliance on the definition provided by the legislature
in No. 19-131 of the 2019 Public Acts (P.A. 19-131),
which sought to address the ‘‘problems inherent in the
state’s use of jailhouse informant testimony’’ by enhanc-
ing the state’s disclosure obligations and providing for
an evidentiary hearing to establish the reliability of prof-
fered jailhouse informant testimony in the most serious
felony cases. State v. Leniart, supra, 333 Conn. 164–66
(Palmer, J., concurring in part and dissenting in part).
In my view, the majority’s reliance on P.A. 19-131, as
amended by No. 19-132 of the 2019 Public Acts (P.A.
19-132), is misplaced. The statutory definition provides:
‘‘ ‘[J]ailhouse witness’ means a person who offers or
provides testimony concerning statements made to
such person by another person with whom he or she
was incarcerated, or an incarcerated person who offers
or provides testimony concerning statements made to
such person by another person who is suspected of or
charged with committing a criminal offense.’’ (Empha-
sis added.) P.A. 19-132, § 6, codified at General Statutes
(Supp. 2020) § 54-86o (d).
   Although the first of these definitions in P.A. 19-132
is entirely consistent with our definition in Diaz, the
second definition is broader, as it does not specifically
require the offered statement to be made while both
individuals are incarcerated and, therefore, is inconsis-
tent with our existing definition of a jailhouse infor-
mant. Yet, this is not an irreconcilable conflict, as one
of the included definitions is found in our case law.
Also, P.A. 19-131 does not discuss jury instructions and,
instead, requires trial courts to conduct hearings to
determine the reliability and admissibility of jailhouse
informant testimony. See P.A. 19-131, § 2, codified as
amended at General Statutes (Supp. 2020) § 54-86p.
Although Shannon may fall under the second definition
provided by the legislature, I do not believe that we
should assume that the legislature is invalidating our
case law’s definition as to jury instructions. See, e.g.,
State v. Fernando A., 294 Conn. 1, 19, 981 A.2d 427
(2009) (‘‘the legislature is presumed . . . to be cogni-
zant of judicial decisions relevant to the subject matter
of a statute . . . and to know the state of existing rele-
vant law when it enacts a statute’’ (internal quotation
marks omitted)). Indeed, I am particularly hesitant to
act in this area, given this very recent activity by our
legislature, which has the ‘‘ ‘primary responsibility’ ’’ for
the public policy of this state; Doe v. Hartford Roman
Catholic Diocesan Corp., 317 Conn. 357, 438, 119 A.3d
462 (2015); and is better equipped to ‘‘balanc[e] the
various interests and articulat[e] a coherent policy on
this matter . . . .’’ Commissioner of Public Safety v.
Freedom of Information Commission, 312 Conn. 513,
550, 93 A.3d 1142 (2014). Because the legislature was
presumed to be aware of our case law’s instructional
requirements and left them untouched in P.A. 19-131,
it is unnecessary to harmonize all of our definitions. In
fact, now that the legislature has provided a screening
mechanism for jailhouse informant testimony, and only
the most reliable evidence will be put before the jury,
P.A. 19-131 weighs against the requirement of a special
credibility instruction in every instance.
   In the present case, I conclude that the trial court
appropriately exercised its discretion when it declined
to issue a special credibility instruction as to Shannon’s
testimony.4 See State v. Diaz, supra, 302 Conn. 113
(emphasizing ‘‘the well established common-law rule
that it is within the discretion of a trial court to give a
cautionary instruction to the jury whenever the court
reasonably believes that a witness’ testimony may be
particularly unreliable because the witness has a special
interest in testifying for the state and the witness’ moti-
vations may not be adequately exposed through cross-
examination or argument by counsel’’). The jury was
well aware of Shannon’s motives for testifying, as both
the state’s attorney and defense counsel had questioned
Shannon about the benefits he received for reaching out
to the police and his past felony convictions.5 Defense
counsel also devoted significant portions of his closing
argument to Shannon’s credibility. As Shannon did not
qualify as a jailhouse informant and the jury was well
aware of his motivations for testifying, I cannot con-
clude that the trial court abused its discretion by issuing
only a general credibility instruction. Accordingly, I
would conclude that the Appellate Court properly
upheld the defendant’s conviction.
  Because I would affirm the judgment of the Appellate
Court, I respectfully dissent.
  1
      ‘‘This court has held . . . that a special credibility instruction is required
for three types of witnesses, namely, complaining witnesses, accomplices
and jailhouse informants.’’ (Footnotes omitted.) State v. Diaz, supra, 302
Conn. 101–102.
    2
      Other states limit the definition of a jailhouse informant in a similar
manner, whether by statute or case law. See Cal. Penal Code § 1127a (a)
(Deering 2008) (defining ‘‘in-custody informant’’ as ‘‘a person, other than a
codefendant, percipient witness, accomplice, or coconspirator whose testi-
mony is based upon statements made by the defendant while both the
defendant and the informant are held within a correctional institution’’);
Wright v. State, 30 P.3d 1148, 1152 (Okla. Crim. App. 2001) (concluding
that defendant’s ‘‘statements to [the witness] were not made while he was
incarcerated’’ and, thus, did not qualify witness as jailhouse informant, even
though witness was ‘‘in jail on unrelated charges at the time he gave his
statement to [the] police’’ (internal quotation marks omitted)); Hardesty v.
State, Docket No. 03-18-00546-CR, 2019 WL 4068564, *3 (Tex. App. August
29, 2019, pet. ref’d) (concluding that witness, who testified to defendant’s
confession, was not jailhouse informant because they were not incarcerated
together as required under Texas statute); see also R. Bloom, ‘‘Jailhouse
Informants,’’ 18 Crim. Just. 20, 20 (Spring, 2003) (‘‘[u]nlike ‘street’ informants,
jailhouse informants are witnesses who testify as to statements made by a
fellow inmate while both are in custody’’); J. Roth, ‘‘Informant Witnesses
and the Risk of Wrongful Convictions,’’ 53 Am. Crim. L. Rev. 737, 748 (2016)
(‘‘[T]he typical jailhouse informant claims to have overheard a defendant’s
inculpatory statement while both are in custody pending trial; it is this
statement that is of value to prosecutors and agents. But the jailhouse
informant usually does not assert any personal, or prior, knowledge of the
offense the defendant is charged with having committed. By contrast, non-
jailhouse informants—even those who already are in custody when they
begin to work with law enforcement—typically offer information about
crimes they observed, participated in, or otherwise learned about prior to
their custody.’’ (Emphasis added.)).
    3
      I acknowledge that an informant who is not incarcerated at the time of
testimony, but has pending criminal matters or is otherwise facing incarcera-
tion, may have a greater incentive to testify falsely than an informant like
Shannon, who has no pending criminal matters. For this reason, an individu-
al’s custodial status at the time they testify or provide the information to
the police should not determine whether they are considered a jailhouse
informant. If the custodial status of the witness at those times were the
sole determinative factor, then the jury instruction would not be given when
an actual jailhouse informant—testifying about communications made while
incarcerated—happens to be released prior to testifying or cooperating. Put
differently, the determination of who qualifies to be a jailhouse informant
depends on the timing and circumstances of how that individual obtained
the information and, specifically, on whether the defendant made the state-
ments at issue to the informant while both were incarcerated.
    4
      In the present case, twenty to thirty people were present when the
officers arrived at the scene of the crime, yet none of these potential wit-
nesses was willing to cooperate with the police. Both Shannon and Angela
Teele, another cooperating witness, testified that, in their experience, they
are not supposed to cooperate with the police. In fact, Teele testified that
she feared for her safety and was putting herself at risk by testifying because
‘‘I was told if I said something that things was gonna happen.’’ Shannon
also testified that he feared cooperating due to possible retaliation. Incen-
tives from the state encourage witnesses to testify, despite the dangers of
providing such testimony. Prosecutors may be required to utilize witnesses,
such as Shannon, who are testifying only because they have been assisted
by the state, and requiring a special credibility instruction in all such
instances may cast significant doubt on an otherwise reliable witness. See
State v. Diaz, supra, 302 Conn. 111 (‘‘the government must often rely on
witnesses with a less than impeccable history in order to prosecute criminal
activity’’ (internal quotation marks omitted)). Additionally, as such witnesses
are used with some regularity; see G. Harris, ‘‘Testimony for Sale: The Law
and Ethics of Snitches and Experts,’’ 28 Pepp. L. Rev. 1, 1 (2000) (‘‘[a]ccording
to [United States] Sentencing Commission studies, one of every five federal
defendants receives a sentencing reduction for ‘substantial assistance’ to
the government’’); the special credibility instruction will become less power-
ful as it will be used more frequently.
    5
      Defense counsel rigorously cross-examined Shannon regarding the cir-
cumstances that led him to reach out to the police:
    ‘‘[Defense Counsel]: And now you indicated earlier, you . . . didn’t con-
tact the police on the night of [the] shooting, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: Okay. And, in fact, you didn’t contact the police until
about two and [one-half] years later, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: Okay. And, at that time, you were in jail, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: You were being held at Bridgeport Correctional Cen-
ter?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: Okay. Jail is not a place that you like to be, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: And you wanted to get out of jail, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: Okay. And so it’s at that point that you reached out
to detectives and said that you have some information about this homicide
that occurred on June 21, 2010, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: And you reached out to them because you were
hoping that they could give you some favorable treatment on your jail
situation or your . . . criminal charge, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: In fact, at the time you were . . . charged with a
felony, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: And it carried a maximum penalty of five years in
jail, right?
    ‘‘[Shannon]: Yes.’’
                                        ***
    ‘‘[Defense Counsel]: And, shortly after that, you were released from jail
without having to pay a bond, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: And a bond is money that you have to pay to get out
of jail, if you’re facing pending charges?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: You didn’t have the money . . . to get out of jail,
right?
    ‘‘[Shannon]: No.
    ‘‘[Defense Counsel]: Okay. So you were hoping to trade the information
that you ha[d] in order . . . to accomplish that, right?
    ‘‘[Shannon]: Yes.
    ‘‘[Defense Counsel]: And, in fact, you were also looking for some favorable
treatment on your case, right?
    ‘‘[Shannon]: Yes.’’